Title: To Thomas Jefferson from John Joseph Rey, 31 December 1802
From: Rey, John Joseph
To: Jefferson, Thomas


          
            Sir
            George Town December 31st. 1802.
          
          Though a blustering storm darkens the sunshine for a short space, yet it clears the atmosphere to radiate brighter the next day. 
          Thus your brilliant character & republican principles after being ignominiously & repeatedly aspersed with showers of calumny by Lewd, envious & injudicious adversary hosts, who wished to obscure its lustre, have at length displayed more luminous rays than ever. 
          In testimony thereof the good Citizens of these United States, induced with a high sense of gratitude for the important services you had rendered their country, have with cordial affection invited you with their suffrages to preside over them,—for the protection of their rights & liberties: & the overthrown party (not relishing the dish.) did not fail at the same time to exert the most atrocious vengeance on the unprotected individuals, who were not disposed to bewail with them their irretrievable fall. 
          
          May you long continue to govern the columbian republic, for the glory of God, & her prosperity. 
          My long desired Congratulation would have been humbly addressed to you—in due time, had I not been interrupted by reasons, closed in my bosom. 
          The inclosed chain made of seventeen links linked together, is metaphorical of the sixteen confederated states, & the district of Columbia, wherein their respective republicans defeated the Aristocrats at the last election, & as they carried you triumphant, they uttered alternatively the following victorious panegyric, which may be read round the outside of each link, namely. The largest link begins thus, IV March MDCCCI, felix Œra. (which records the event, figuring the district of Columbia) 
          
            
              “Victory or death, is our hue & Cry, 
              in him, his foes will find address,
            
            
               Tyrants, to Justice must ply; 
              and his friends, get redress; 
            
            
               all united in one voice, 
              God bless, his pert administration, 
            
            
               great Jefferson is our choice; 
              as the Bulwark, of our Nation.”
            
          
          Please to observe the unity of the three colors with which every link of this chain is decorated, which affords the eye a flattering aspect; it is emblematical of the three branches of the administration, which when United together and Conducted by one spirit of wisdom, Virtue & justice, their toil presents their Country the happiest prospect. 
          Deign Sir, to accept of this frivolous matter (as a pledge of my respectful joy for your elevated dignity) not as an experiment of my genius; not as an object worthy of your notice; not as a present made with requital views: but as a tender I take the liberty to make you, in the name of all your friends the republicans of the Union, to bear record of their Justice in your behalf;—& to shew your enemies a queer typography. 
          Providence furnishes me with a seasonable opportunity to wish you a happy—new year, accompanied with precious gifts of gracious blessings. 
          I remain with great veneration Sir, Your most obedt. humb Servt
          
            John Joseph Rey
          
        